Klein, J.,
We are of the opinion that failure to index a suit in the judgment index within 1 year after the decease of the debtor, as required by section 15 of the Fiduciaries Act of June 7, 1917, P. L. 447, is fatal to the preservation of a lien against the real estate of a decedent. The reason for failure to index is immaterial.
The auditing judge correctly decided that the decree of the Court of Common Pleas No. 3 of Philadelphia County dismissing the rule taken by the heir to strike off the entry of the suit against the estate in the judgment index nunc pro tunc was not res adjudicata as to the effect of the entry on the preservation of the lien.
Nothing can profitably be added to what the auditing judge has so properly written. For the reasons given and the authorities cited by him, the exceptions are all dismissed, and the adjudication is confirmed absolutely.